Title: Petition from Inhabitants of Nova Scotia, 8 February 1776
From: Inhabitants of Nova Scotia
To: Washington, George



May it please your Excellency
[8 February 1776]

The Liberty we take in Addressing a person of so Exalted a Rank, will we persume be fully pardoned, when you perceive the Occation of it.
The Inhabitants of Nova scotia & in perticular those of the County of Cumberland have been under the Greatest A[n]xiety and Apprehension ever since the Great Contest subsisting between Great Britain and the American Colonies, Our situation has been such that we have not had it in Our Power to do any thing in Conjunctions with the other Colonies, The form of Governmt we Are under and the manner of Executing its Authority has been such that we Are Rether to be looked upon as slaves then freemen.
With Anxious desires have we been waiting for the success of your Righteous Cause, and that you woud Cast an Eye of Pity towards this forlorn part, we have indeed nothing to Recommend us, but missery and Impending destruction and devestation—we trust our manne⟨r⟩ of proceedings will have the desired Effect on you, As well as the others who Are the Instruments of supporting the Liberty of Mankind.
We have been harrased much. Occationd by Different proceedings of Government, threatend Are we, because we have such sentimts Concerning the Cause Contended for by Our brethren on the Conti⟨nen⟩t, N⟨e⟩ws have been Receivd that Troops will soon be sent among us, this in a manne⟨r⟩ has Roused many who were Invironed in Lethergy, Committees have been Appointed from the different Town (Including the Accadians) to fall upon some methode for safety—there being a Number among us (vainly Called Governments men) Are Continually prying into Our proceedings, and with Accumalated Tales Give Information to the Govt at Halifax—Liable therefore Are we to be Cut in Pieces, having No Expectation of success but what Comes through your Excellency—We Agreed in Our Committees that nothing should be done publickly As

it might Agravate the others to fall upon us sooner then they Intended—further As we Coud not tell the Intention of the Honble Continental Congress Concerning us—Therefore As Individuals who belongs to the foresaid Committee, do Recommend Jonathan Eddy Esqr. to Your Excellency who will Acquaint you with Our situation, & Praying with Ardentsy that your Excellency will please Releive us, so that we may be able to Give Our sentiments publickly & join with Our little streangth in Conjunction with the other Colonies, in preventing the Ensigns of slavery from being sett up in any part of this Great Empire, We further pray Your Excellency will keep this Our Request as a secret for the present—We do seperately & Jointly, Pray for the success of your Arms, And that you may be Victorious & Vanquish all your Enemys—We are with the Greatest Respect Your Excellencys Most Devoted & very Hlbl. servt

               
                  Elijah Ayer
                  Jesse Bent
               
               
                  Nathal Reynolds
                  William Maxwell
               
               
                  Mark Patton
                  Geo. Forster
               
               
                  Jno. Allan
                  Simon Newcomb
               
               
                  William Lawrence
                  Robert Foster
               
               
                  Amasa Killam
                  Simeon Chester
               
            
